EXHIBIT (a)(6) AMENDMENT NO. 5 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF AMERICAN CENTURY CALIFORNIA TAX-FREE AND MUNICIPAL FUNDS THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST is made as of the 1st day of November, 2010, by the Trustees hereunder. WHEREAS, the Board of Trustees have determined that it is in the best interests of American Century California Tax-Free and Municipal Funds (the "Trust") to change the name of a Series as set forth below: Former Name New Name California Tax-Free Bond Fund California Intermediate-Term Tax-Free Bond Fund NOW, THEREFORE, BE IT RESOLVED, that Schedule A of the Amended and Restated Agreement and Declaration of Trust for the Trust is hereby amended to reflect such actions by deleting the text thereof in its entirety and inserting in lieu therefore the Schedule A attached hereto. IN WITNESS WHEREOF, a majority of the Trustees do hereto set their hands as of the date first referenced above. Trustees of the American Century California Tax-Free and Municipal Funds /s/Jonathan S. Thomas /s/Peter F. Pervere Jonathan S. Thomas Peter F. Pervere /s/John Freidenrich /s/Myron S. Scholes John Freidenrich Myron S. Scholes /s/Ronald J. Gilson /s/John B. Shoven Ronald J. Gilson John B. Shoven /s/Frederick L.A. Grauer Frederick L.A. Grauer SCHEDULE A American Century California Tax-Free and Municipal Funds Pursuant to Article III, Section 6, the Trustees hereby establish and designate the following Series as Series of the Trust (and the Classes thereof), with the relative rights and preferences as described in Section 6: Series Class Date of Establishment California Tax-Free Money Market Fund Investor Class 11/09/1983 California Intermediate-Term Tax-Free Bond Fund Investor Class 11/09/1983 Institutional Class 03/01/2010 A Class 03/01/2010 CClass 03/01/2010 California Long-Term Tax-Free Fund Investor Class 11/09/1983 Institutional Class 03/01/2010 AClass 09/27/2007 BClass 09/27/2007 C Class 09/27/2007 California High-Yield Municipal Fund Investor Class 12/30/1986 Institutional Class 03/01/2010 A Class 05/08/2002 BClass 05/08/2002 CClass 05/01/2001 This Schedule A shall supersede any previously adopted Schedule A to the Declaration of Trust. A-1
